In an action to recover damages for personal injuries and wrongful death, plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County, entered September 21, 1976, as granted defendant’s motion for partial summary judgment dismissing the wrongful death cause of action. Order reversed insofar as appealed from, on the law and the facts, without costs or disbursements, and the cause of action for wrongful death is reinstated. Contrary to Special Term’s finding, there is nothing in the record to indicate that the portion of the building occupied by Mrs. Wolffe had a separate outside entrance used for ingress and egress. The service upon her at the main entrance of the residence complied with the requirements of CPLR 308 (subd 2) (cf. du Pont, Glore Forgan & Co. v Chen, 41 NY2d 794). Rabin, J. P., Shapiro, Suozzi and O’Connor, JJ., concur.